94 F.3d 653
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Jerry Lee IMES, Jr., Defendant-Appellant.
No. 95-30025.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted March 7, 1996.Decided July 5, 1996.

Before:  FLETCHER, NOONAN, and RYMER, Circuit Judges.


1
MEMORANDUM*


2
Jerry Lee Imes, Jr., appeals his conviction for possession of an unregistered firearm in violation of the National Firearms Act, 26 U.S.C. § 5861(d), on the ground that, under  Staples v. United States, 114 S.Ct. 1793 (1994), he was entitled to an instruction that the government must prove his knowledge of the illegal features of the firearm he possessed.  The government agrees that Imes was entitled to such an instruction.  Under the circumstances, we reverse the conviction.  Accordingly, we do not reach Imes's second argument, that his sentence under the Sentencing Guidelines was erroneous under  Bailey v. United States, 116 S.Ct. 501 (1995).


3
REVERSED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3